Case: 13-40271       Document: 00512488445         Page: 1     Date Filed: 01/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 3, 2014
                                     No. 13-40271
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ANDRES GARCIA-VELA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:12-CR-1678-1


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Andres Garcia-Vela
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Garcia-Vela has filed a response. The record is insufficiently
developed to allow consideration at this time of Garcia-Vela’s claim of ineffective
assistance of counsel; such a claim generally “cannot be resolved on direct appeal
when the claim has not been raised before the district court since no opportunity

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40271      Document: 00512488445   Page: 2   Date Filed: 01/03/2014

                                 No. 13-40271

existed to develop the record on the merits of the allegations.” United States v.
Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and
citation omitted). We have reviewed counsel’s brief and the relevant portions of
the record reflected therein, as well as Garcia-Vela’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2